In a proceeding, inter alia, to validate petitions designating appellant Brian C. Nixon as a candidate in the Republican Party primary election to be held on September 9, 1980 for the public office of Member of the Assembly from the 31st Assembly District, the appeal is from a judgment of the Supreme Court, Queens County, dated August 13, 1980, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. No opinion. Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur; Weinstein, J., not voting.